          Case 1:20-cr-02045-SAB             ECF No. 70        filed 06/02/21      PageID.176 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington
                                                                                                   Jun 02, 2021
                                                                                                       SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Hammer, Anthony Ray                          Docket No.         0980 1:20CR02045-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW, Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Anthony Ray Hammer, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of December 2020, under the following
conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #11: Defendant shall participate in a program of alcohol monitoring. Defendant shall have with him at
all times, an alcohol monitoring device under the supervision of the United States Probation/Pretrial Services Office.
Defendant shall use the device when instructed, up to six times per day. Defendant shall pay all or part of the cost of the
program based upon ability to pay as determined by the United States Probation/Pretrial Services Office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #2: Mr. Hammer is alleged to be in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer test as directed on May 31, 2021, during the 2 a.m. to 4 a.m. time frame.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include special condition number 11.

On June 1, 2021, this officer reviewed a report via email from Smart Start, the portable Breathalyzer testing program Mr.
Hammer is under, reflecting he failed to submit to his required test as scheduled at 4 a.m. on May 31, 2021. This officer
made contact with Mr. Hammer via text message on June 1, 2021, asking why he missed his Breathalyzer test. According
to Mr. Hammer, he stated "I thought I had taken the test. I was super tired from being at the lake with my son." Mr. Hammer
did not submit another test until 1:45 p.m. on May 31, 2021, which to his credit was negative; however, there was a 9-hour
gap between tests. To be noted, Mr. Hammer requested the testing time frame of 2 a.m. to 4 a.m. as it coincides with his work
schedule. This officer asked Mr. Hammer if he needed the 2 a.m. to 4 a.m. time frame moved as he continues to skip his tests.
Mr. Hammer advised he did not need it moved.

Violation #3: Mr. Hammer is alleged to be in violation of his pretrial release conditions by consuming controlled substance
methamphetamine on or about May 18, 2021.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include standard condition number 9.

On May 19, 2021, Mr. Hammer submitted a random urine sample at Merit Resource Services (Merit). The sample tested
presumptive positive for methamphetamine. The sample was sent to Abbott Laboratory for confirmation. Mr. Hammer
denied consuming methamphetamine and signed a denial report advising he took cold medication at work. As of the
submission of this report, results are still pending.
           Case 1:20-cr-02045-SAB           ECF No. 70       filed 06/02/21      PageID.177 Page 2 of 2
   PS-8
   Re: Hammer, Anthony Ray
   June 2, 2021
   Page 2
On June 1, 2021, Mr. Hammer reported to the United States Probation Office as directed by the below said officer to submit
a random urine sample. The sample tested presumptive positive for methamphetamine. When confronted about the sample
and his prior denial dated May 19, 2021, at Merit, Mr. Hammer admitted to Supervisory United States Probation Officer
(SUPSO) Zepeda and this officer, he consumed methamphetamine on or about May 18, 2021. Mr. Hammer signed a drug
use admission form admitting to methamphetamine use as noted above.

Violation #4: Mr. Hammer is alleged to be in violation of his pretrial release conditions by consuming controlled substance
methamphetamine on or about May 27, 2021.

Conditions of pretrial release were reviewed and signed by Mr. Hammer on December 23, 2020, acknowledging an
understanding of his requirements to include standard condition number 9.

On June 1, 2021, Mr. Hammer reported to the United States Probation Office as directed by the below said officer to submit
a random urine sample. The sample tested presumptive positive for methamphetamine. Mr. Hammer admitted to SUSPO
Zepeda and this officer he consumed methamphetamine on or about May 27, 2021. He signed a drug use admission form
admitting to methamphetamine use as noted above.

    PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH THE PENDING
                              PETITION BEFORE THE COURT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:         June 2, 2021
                                                                  by      s/Linda J. Leavitt
                                                                          Linda J. Leavitt
                                                                          U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]       No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[X ]      Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                            Signature of Judicial Officer
                                                                             6/2/2021

                                                                            Date
